   Case 19-32825 Document 61-1 Filed in TXSB on 04/09/20 Page 1 of 5



                                   Appendix A
                             Block-Billed Time Entries


5/21/2019   REVIEW THE INVOLUNTARY                RLF    3.00   $500.00   $1,500.00
            BANKRUPTCY PETITION AND VARIOUS
            MOTIONS: TELECONFERENCE WITH BOB
            AND ANNA REGARDING THE
            INVOLUNTARY BANKRUPTCY PETITION
5/22/2019   REVIEW FILES ON INVOLUNTARY           RLF    0.75   $500.00   $375.00
            BANKRUPTCY; DICTATE LETTER TO
            RUBIO
6/5/2019    REVIEW RLF'S NOTES TO DOCKET          TJO    1.00   $95.00     $95.00
            ENTRIES REGARDING HEARING
            TRANSCRIPTS; PREPARATION OF
            HEARING TRANSCRIPT ORDERS AND
            FORWARD SAME TO COURT
6/11/2019   CONFERENCE WITH BOB PARKER            RLF    2.50   $500.00   $1,250.00
            REGARDING RESPONSES; WORK ON
            RESPONSES TO MOTION;
            TELECONFERENCE WITH CHARLES
            RUBIO REGARDING RESPONSES AND
            NEED FOR A HEARING
6/28/2019   CONFER WITH RICHARD FUQUA             MAB    1.00   $350.00    $350.00
            REGARDING DEPOSITION OF
            PETITIONING CREDITORS; PREPARE
            NOTICE OF DEPOSITION OF PETITION
            CREDITORS REPRESENTATIVE WITH
            DOCUMENT REQUEST
6/29/2019   REVIEW DOCUMENTS; REVIEW PRIOR        RLF    1.00   $500.00   $500.00
            BOB PARKER TESTIMONY;
            TELECONFERENCE WITH JOHN
            MCFARLAND REGARDING THE COURT'S
            PRIOR ORDER
7/3/2020    TELEPHONE CONFERENCE WITH CINDY       TJO    0.40   $95.00     $38.00
            AT WORLDWIDE COURT REPORTERS
            REGAGRDING DEPOSITION OF CHARLES
            FOSTER SCHEDULED FOR JULY 9, 2019;
            PREPARATION OF AMENDED NOTICE
            DEPOSITION OF CHARLES FOSTER
7/8/2019    TELECONFERENCE WITH BOB               RLF    1.50   $500.00    $750.00
            REGARDING PREPARATION FOR THE
            FOSTER DEPOSITION; REVIEW MY
            NOTES WITH BOB FOR APPROACH TO
            FOSTER DEPOSITION
7/9/2020    CONFERENCE WITH BOB PRE-              RLF    5.00   $500.00   $2,500.00
            DEPOSITION OF CHARLES FOSTER;
            ATTEND DEPOSITION OF CHARLES
            FOSTER




                                        1
   Case 19-32825 Document 61-1 Filed in TXSB on 04/09/20 Page 2 of 5



7/10/2019   PREPARATION OF WITNESS AND             TJO   0.50   $95.00     $47.50
            EXHIBIT LIST FOR JULY 16TH HEARING
            ON INVOLUNTARY; REVIEW JUDGE'S
            CALENDAR FOR JULY 16TH AND
            UPDATE FILE
7/11/2019   EMAIL COPIES OF WITNESS & EXHIBIT      TJO   0.50   $95.00     $47.50
            LIST AND EXHIBITS TO BOB PARKER
            FOR REVIEW; TELEPHONE
            CONFERENCES WITH BOB PARKER
            REGARDIGN EXHIBITS FOR
            EVIDENTIARY HEARING ON
            INVOLUNTARY
7/11/2019   REVISE WITNESS AND EXHIBIT LIST;       TJO   0.70   $95.00     $66.50
            REVIEW PROOFS OF CLAIM FILED BY CD
            HOMES, LLC IN HOUTEX, SHADYWOOD
            AND LOOSCAN LANE CHPT 11 CASES
7/12/2019   REQUEST FOR AND BEGIN REVIEW OF        RLF   1.50   $500.00   $750.00
            PETITIONING CREDITORS TRIAL
            EXHIBITS
7/12/2019   ASSEMBLE EXHIBITS AND E-FILE           TJO   2.00   $95.00    $190.00
            WITNESS & EXHIBIT LIST WITH COURT;
            AND FORWARD COPIES OF SAME
            TOGETHER WITH EXHIBITS TO
            COUNSEL FOR PETITIONING
            CREDITORS;
7/15/2020   TRIAL PREPARATION, COMPILE AND         RLF   4.00   $500.00   $2,000.00
            REVIEW EXHIBITS, REVIEW PLEADINGS,
            ANALYZE VARIOUS APPROACHES
7/17/2019   REVIEW JUDGE RODRIGUEZ'S               TJO   1.00   $95.00     $95.00
            PROCEDURES FOR DELIVERY OF HL
            BUILDERS EXHIBITS FROM JULY 16, 2019
            HEARING: PREPARATION OF CD
            CONTAINING EXHIBITS AND LETTER TO
            CASE MANAGEMENT REGARDING SAME
7/19/2019   CONFERENCE WITH BOB, ANNA AND          RLF   3.00   $500.00   $1,500.00
            JOHN MCFARLAND REGARDING OUR
            DEFENSE OF INVOLUNTARY PETITION;
            REQUESTS TO RECOVER DAMAGES
            FROM THE INVOLUNTARY PARTIES IF
            WE WIN
8/12/2019   TELECONFERENCE WITH BOB                RLF   3.00   $500.00   $1,500.00
            REGARDING UPCOMING HEARING;
            BEGIN PREPARATION FOR HEARING'
            READ ALL CHARLES FOSTER
            TRANSCRITS
8/13/2019   FINISH REVIEW OF PRIOR                 RLF   3.50   $500.00   $1,750.00
            INVOLUNTARY HEARING RECORD;
            CONFERENCE WITH BOB REGARDING
            OUR APPROACH GOING FORRWRAD
            AND ADDRESS OPEN ISSUES; BEGIN
            PREPARING BOB AS A WITNESS




                                         2
   Case 19-32825 Document 61-1 Filed in TXSB on 04/09/20 Page 3 of 5



8/15/2019   REVIEW COURTROOM MINUTES OF          TJO   0.20   $95.00     $19.00
            8/15/19 HEARING; CALENDAR RESUMED
            HEARING DATE FOR 8/20/19
8/15/2019   PREPARATION OF DAILY TRANSCRIPT      TJO   0.30   $95.00     $28.50
            ORDER REGARDING 8/15/19 HEARING ON
            INVOLUNTARY; SUBMISSION OF SAME
            TO COURT CLERK FOR DOCKETING AND
            FORWARDING TRANSCRIPTION
            SERVICE
8/16/2019   TELEPHONE CONFERENCE WITH BOB        TJO   0.20   $95.00     $19.00
            PARKER REGARDING TRANSCRIPT;
            REVIEW COURT DOCKET REGARDING
            SAME
8/19/2019   TELEPHONE CONFERENCE WITH DION       TJO   0.30   $95.00     $28.50
            AT VERITEXT TRANSCRIPTION SERVICE
            REGARDING STATUS OF TRANSCRIPT;
            TELEPHONE CONFERENCE WITH BOB
            PARKER REGARDING SAME; FORWARD
            EMAI FROM VERITEXT TO RLF AND BOB
            PARKER REGARDING ESTIMATED TIME
            OF COMPLETION

8/20/2019   OFFICE CONFERENCE WITH BOB TO        RLF   8.00   $500.00   $4,000.00
            PREPARE FOR CONTINUED
            INVOLUNTARY TRIAL; ATTEND TRIAL
8/20/2019   PREPARATION OF EXHIBIT LIST AND      TJO   0.80   $95.00     $76.00
            COPY EXHIBITS FOR 8/20/19 HEARING
            ON INVOLUNTARY
8/21/2019   REVIEW COURTROOM MINUTES FROM        TJO   0.30   $95.00     $28.50
            8/20/19 HEARING AND CALENDAR
            BRIEFING DEADLINES
8/21/2019   PREPARATION OF TRANSCRIPT ORDER      TJO   0.30   $95.00     $28.50
            OF HEARING HELD 8/20/19; UPLOAD
            SAME TO COURT
9/4/2019    CONFER WITH RICHARD FUQUA;           MAB   1.50   $350.00   $525.00
            RESEARCH INVOLUNTARY PETITION
            JURISDICTIONAL REQUIREMENTS AND
            BURDEN OF PROOF REGARDING BAD
            FAITH FILING
9/6/2019    CONFER WITH RICHARD FUQUA;           MAB   2.50   $350.00   $875.00
            RESEARCH REGARDING STATUTE OF
            FRAUDS WITH RESPECT TO
            MODIFICATION OF HOU-TEX INVESTOR
            AND CONTRACTOR AGREEMENTS;
            RECEIPT AND REVIEW OF HOU-TEX
            BRIEF IN SUPPORT OF INVOLUNTARY
            PETITION
9/9/2019    RESEARCH SECTION 303 INVOLUNTARY     MAB   7.20   $350.00   $2,520.00
            PETITION AGAINST ALLEGED DEBTOR;
            REVIEW TRIAL AND DEPOSITION
            TRANSCRIPTS FOR HEARING RE: HOU-
            TEX FILING INVOLUNTARY PETITION
            AGAINST CD HOMES


                                         3
   Case 19-32825 Document 61-1 Filed in TXSB on 04/09/20 Page 4 of 5



9/10/2019   BEGIN PREPARATION OF CD HOMES'       MAB   5.80   $350.00   $2,030.00
            BRIEF IN RESPONSE TO PETITIONING
            CREDITORS BRIEF IN SUPPORT OF
            INVOLUNTARY PETITION; RESEARCH IN
            SUPPORT OF CD HOMES BRIEF
9/10/2019   TELECONFERENCE WITH JOHN             RLF   1.00   $500.00   $500.00
            MCFARLAND REGARDING HIS
            ANALYSIS OF THE BRIEFING ISSUES;
            WORK ON THE ISSUES FOR OUR
            PRELIMINARY RESPONSE
9/11/2019   CONTINUED REVIEW OF AND              MAB   6.00   $350.00   $2,100.00
            PREPARATION OF CD HOMES' BRIEF IN
            RESPONSE TO PETITIONING CREDITORS'
            BRIEF IN SUPPORT OF INVOLUNTARY
            PETITION; RESEARCH IN SUPPORT OF
            CD HOMES BRIEF; REVIEW HEARING
            TRANSCRIPTS RE: HOU-TEX
            INVOLUNTARY PETITION AGAINST CD
            HOMES
9/12/2019   CONTINUED REVIEW OF AND              MAB   5.50   $350.00   $1,925.00
            PREPARATION OF CD HOMES' BRIEF IN
            RESPONSE TO PETITIONING CREDITORS'
            BRIEF IN SUPPORT OF INVOLUNTARY
            PETITION; RESEARCH IN SUPPORT OF
            CD HOMES; REVIEW HEARING
            TRANSCRIPTS RE; HOU-TEX
            INVOLUNTARY PETITION AGAINST CD
            HOMES
9/13/2019   CONTINUED PREPARATION OF CD          MAB   7.00   $350.00   $2,450.00
            HOMES' BRIEF IN RESPONSE TO
            PETITIONING CREDITORS' BRIEF IN
            SUPPORT OF INVOLUNTARY PETITION;
            RESEARCH IN SUPPORT OF CD HOLMES
            'BRIEF; REIVEW HEARING TRANSCRIPTS
            RE: HOU-TEX FILING INVOLUNTARY
            PETITION AGAINST CD HOMES

9/16/2019   CONTINUED PREPARATION OF CD          MAB   4.00   $350.00   $1,400.00
            HOMES' BRIEF IN RESPONSE TO
            PETITONING CREDITORS BRIEF IN
            SUPPORT OF INVOLUNTARY PETITION;
            RESEARCH IN SUPPORT OF CD HOMES
            BRIEF
9/17/2019   CONTINUED PREPARATION OF CD          MAB   5.50   $350.00   $1,925.00
            HOMES' BRIEF IN RESPONSE TO
            PETITIONING CREDITORS' BRIEF IN
            SUPPORT OF INVOLUNTARY PETITION;
            RESEARCH IN SUPPORT OF CD HOMES'
            BRIEF
9/18/2019   CONTINUED PREPARATION OF CD          MAB   4.50   $350.00   $1,575.00
            HOMES' BRIEF IN RESPONSE TO
            PETITIONING CREDITORS' BRIEF IN
            SUPPORT OF INVOLUNTARY PETITION;
            RESEARCH IN SUPPORT OF CD HOMES
            BRIEF

                                        4
   Case 19-32825 Document 61-1 Filed in TXSB on 04/09/20 Page 5 of 5



9/18/2019   REVIEW AND EDIT THE BRIEF; CONFERENCE   RLF    2.00    $500.00   $1,000.00
            WITH MA BARTEE, TJ AND SHARON
            REGARDING THE BRIEF; TELECONFERENCE
            WITH BOB ABOUT THE BRIEF
9/19/2019   CONTINUED PREPARATION OF CD             MAB    2.25    $350.00    $787.50
            HOMES' BRIEF IN RESPONSE TO
            PETITIONING CREDITORS' BRIEF IN
            SUPPORT OF INVOLUNTARY PETITION
9/19/2020   TELECONFERENCE WITH BOB                 RLF    1.50    $500.00    $750.00
            REGARDING THE BRIEF; CONTINUED
            WORKING ON EDITING THE BRIEF
9/23/2019   CONTINUED PREPARATION OF CD             MAB    6.70    $350.00    $2,345.00
            HOMES' BRIEF IN RESPONSE TO
            PETITIONING CREDITORS' BREIF IN
            SUPPORT OF INVOLUNTARY PETITION
            AND PREPARE FINDINGS OF FACT AND
            CONCLUSIONS OF LAW
9/26/2019   TELECONFERENCE WITH BOB; READ           RLF    2.00    $500.00   $1,000.00
            THE BRIEF AND FINDINGS OF FACT;
            EDIT BRIEF AND FINDINGS OF FACT;
            CONFERENCE WITH MA BARTEE
            REGARDING THE BRIEF

            Totals:                                       111.20             $43,240.00




                                          5
